                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


JEFFREY J. SPERRY,

                                            Plaintiff,

                 v.                                                  CASE NO. 16-3222-SAC


LINDSEY WILDERMUTH, et al.,

                                            Defendants.


                                    MEMORANDUM AND ORDER

          Plaintiff Jeffrey J. Sperry, a prisoner at the El Dorado Correctional Facility (EDCF) in El

Dorado, Kansas, brings this civil rights action pursuant to 42 U.S.C. § 1983. Mr. Sperry proceeds

pro se.

          Mr. Sperry alleges his constitutional rights have been violated by a variety of conditions of

his confinement. His Complaint lists ten (10) counts.1 To summarize, Plaintiff claims: (1) he was

illegally placed in administrative segregation for 17 months; (2) he was held for just over two

months in a cell infested with roaches; (3) he has been systematically prevented from getting an 8-

hour period of continuous sleep since January 25, 2016; (4) Defendants have illegally seized two

of Plaintiff’s books, three periodicals, and one photograph; (5) he was denied access to the law

library while he was held in administrative segregation; (6) and (7) some of Plaintiff’s personal

property, including some of his legal materials, was illegally seized; (8) none of the 25+

disciplinary hearings he has received have been fair, unbiased, or properly documented; (9) the


1  Plaintiff originally brought fourteen (14) counts, but Counts IV, IX, XIII, and XIV were severed as improperly
joined, leaving Counts I, II, III, V, VI, VII, VIII, X, XI, and XII in this action.

                                                         1
prison grievance system is meaningless and manipulated by Defendants to automatically deny all

relief and to create obstacles between prisoners and judicial review; and (10) he was denied all of

his rights while housed in administrative segregation. It appears from the Complaint that these

alleged violations occurred at the Lansing Correctional Facility (LCF) and EDCF.

       The Court conducted an initial review of the Complaint as required by the Prison Litigation

Reform Act, 28 U.S.C. § 1915A(a), and issued an order directing Plaintiff to show cause why

several counts should not be dismissed. See ECF No. 31. Plaintiff filed a timely response to the

show cause order. See ECF No. 34.

       After reviewing Plaintiff’s response, the Court finds that the proper processing of

Plaintiff’s claims cannot be achieved without additional information from appropriate officials of

the Kansas Department of Corrections (KDOC). See Martinez v. Aaron, 570 F.2d 317 (10th Cir.

1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991). Accordingly, the Court orders

the appropriate officials of KDOC to prepare and file a Martinez Report. Once the report has been

received, the Court can properly screen Plaintiff’s claims under 28 U.S.C. § 1915.

       IT IS THEREFORE ORDERED BY THE COURT that:

       (1)     The Clerk of Court shall serve Defendants under the e-service pilot program in

effect with the Kansas Department of Corrections (“KDOC”).

       (2)     Upon the electronic filing of the Waiver of Service Executed pursuant to the e-

service program, KDOC shall have sixty (60) days to prepare the Martinez Report. Upon the

filing of that report, the AG/Defendants shall have an additional sixty (60) days to answer or

otherwise respond to the Complaint.

       (3)     Officials responsible for the operation of LCF and EDCF are directed to undertake

a review of the subject matter of the Complaint:



                                                   2
                a.      To ascertain the facts and circumstances;

                b.      To consider whether any action can and should be taken by the institution

        to resolve the subject matter of the Complaint; and

                c.      To determine whether other like complaints, whether pending in this Court

        or elsewhere, are related to this Complaint and should be considered together.

        (4)     Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations, official

documents, and, wherever appropriate, the reports of medical or psychiatric examinations shall be

included in the written report. Any recordings related to Plaintiff’s claims shall also be included.

        (5)     Authorization is granted to the officials of LCF and EDCF to interview all witnesses

having knowledge of the facts, including Plaintiff.

        (6)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

        (7)     Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

Defendants’ answers or responses to the Complaint and the report ordered herein. This action is

exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

        IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

        IT IS FURTHER ORDERED that the Clerk of the Court shall correct the docket sheet to

reflect the Court’s memorandum and order of May 9, 2018 (ECF No. 28) by removing Corizon



                                                   3
Health, Inc.; Rebecca LNU; FNU Brundage; Union Supply Group, Inc.; Jack Cauble; and Don

Raymond as defendants in this matter.

       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       DATED: This 7th day of May, 2019, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                               4
